Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered November 16, 1993, convicting him of criminal possession of a weapon in the third degree and attempted assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Joy, Friedmann and Florio, JJ., concur.